        Case 2:07-cr-00153-GEKP Document 31 Filed 10/02/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT

                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                    :

       v.                                   : CRIMINAL NO. 07-153

TROY DAMIANO                                :


                                           ORDER

       AND NOW, this        day of October, 2020, upon consideration of the defendant's

motion for an uncontested order and the government’s response to the motion, it is hereby

ORDERED AND DECREED that the defendant’s motion is DENIED.




                                            BY THE COURT:



                                            HONORABLE GENE E.K. PRATTER
                                            Judge, United States District Court
           Case 2:07-cr-00153-GEKP Document 31 Filed 10/02/20 Page 2 of 3




                        IN THE UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                     :

          v.                                 : CRIMINAL NO. 07-153

TROY DAMIANO                                 :


               GOVERNMENT’S RESPONSE IN OPPOSITION TO DEFENDANT’S
                      MOTION FOR AN UNCONTESTED ORDER

          Defendant Troy Damiano seeks an “uncontested order” ending his supervised release on

the grounds that the government did not timely respond to his second motion for such release.

See Docket No. 28. However, the defendant’s motion was never received by the government,

which only learned about it upon being contacted by courthouse staff. Upon receiving the

defendant’s motion yesterday, the undersigned counsel immediately drafted a response, which

was filed earlier today. The Court should thus deny the defendant’s request for an “uncontested

order.”

                                             Respectfully yours,

                                             WILLIAM M. McSWAIN
                                             United States Attorney



                                             /s Michael R. Miller
                                             MICHAEL R. MILLER
                                             Assistant United States Attorney
        Case 2:07-cr-00153-GEKP Document 31 Filed 10/02/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

      I hereby certify that a copy of this pleading has been served by regular and electronic

mail upon:


                                       Troy S. Damiano
                                        111 Gail Circle
                                    Wyomissing, PA 19610
                                  troy.damiano@gmail.com



                                            /s Michael R. Miller
                                            MICHAEL R. MILLER
                                            Assistant United States Attorney


Dated: October 2, 2020.
